DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 02/01/2021.
Claims 1 – 3 and 5 - 16 are allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Tsuyoshi Nakamura on February 23, 2021.

Claims:
1.  (Currently Amended)  A control system comprising:
	hardware;
	an inter-application interference prevention processing unit configured to operate on the hardware;
	a plurality of controller applications configured to operate on the inter-application interference prevention processing unit; and
	a selection processing unit;
	wherein the controller applications are each configured to perform a predetermined calculation on one same input value inputted from an input apparatus and output a calculated value as a calculation result; and
	wherein the selection processing unit is configured to select one output value based on calculated values outputted by the controller applications and output the output value to an output apparatus, in accordance with which an industrial process is driven,
wherein the plurality of controller applications comprises three or more controller applications; and
wherein the selection processing unit is configured to select, as the output value, a calculated value occurring most frequently among the calculated values outputted by the controller applications or a calculated value the occurring number of which constituting a majority among the calculated values outputted by the controller applications.

2.	(Canceled) 

16.	(Currently Amended) A control apparatus comprising:
	hardware;
	an inter-application interference prevention processing unit configured to operate on the hardware;
	a plurality of controller applications configured to operate on the inter-application interference prevention processing unit; and
	a selection processing unit;
	wherein the controller applications are each configured to perform a predetermined calculation on one same input value inputted from an input apparatus and output a calculated value as a calculation result; and
	wherein the selection processing unit is configured to select one output value based on calculated values outputted by the controller applications and output the output value to an output apparatus, in accordance with which an industrial process is driven,
wherein the plurality of controller applications comprises three or more controller applications; and
wherein the selection processing unit is configured to select, as the output value, a calculated value occurring most frequently among the calculated values outputted by the controller applications or a calculated value the occurring number of which constituting a majority among the calculated values outputted by the controller applications.

17.	(New) A control system comprising:
	hardware;
	an inter-application interference prevention processing unit configured to operate on the hardware;
	a plurality of controller applications configured to operate on the inter-application interference prevention processing unit; and
	a selection processing unit;
	wherein the controller applications are each configured to perform a predetermined calculation on one same input value inputted from an input apparatus and output a calculated value as a calculation result,
	wherein the selection processing unit is configured to select one output value based on calculated values outputted by the controller applications and output the output value to an output apparatus, in accordance with which an industrial process is driven,
wherein a controller application that outputs a calculated value that differs from the output value is identified, and
wherein replacement processing to replace the identified controller application with a spare controller application is executed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claims 16 and 17), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claims 16 and 17):
wherein the plurality of controller applications comprises three or more controller applications; and
wherein the selection processing unit is configured to select, as the output value, a calculated value occurring most frequently among the calculated values outputted by the controller applications or a calculated value the occurring number of which constituting a majority among the calculated values outputted by the controller applications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194